Hurt, Judge.
The defendant in this case was tried and convicted of the theft of hogs, of value under twenty dollars, and the property as alleged, of one Farris.
If this had been a trial of the right of property between the defendant and the prosecutor, and the evidence adduced in this trial had been the same as found in the record before us, and there had been a verdict in the case, we would not feel authorized to disturb it, whether in favor of one or of the other. Such being the state of the evidence, we cannot allow this conviction to stand. (The Reporters will state the' evidence in full.) The judgment is reversed and the cause remanded.

Reversed and remanded.